Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 As per claim 10, the Applicant recites “detecting a direction that a vehicle will traverse the route”  This claim limitation, as appears to indicate a predictive operation anticipating a future direction to be traveled.  This language is not enabled as the Specification does not provide an enabling disclosure as to how one would make or use this aspect of the invention without being forced to undertake undue experimentation.  This conclusion has been rendered upon consideration of all evidence related to:
(A) The breadth of the claims (as claimed, it is seems that a predictive operation is carried out based upon route information and the generation of a geofence relative to a toll location.  The Specification does not provide enablement for such predictive operation based upon the recited data.); 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor (The inventor has not provided direction sufficient to enable the above discussed operation.); 
(G) The existence of working examples (No working examples discussed.); and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure  (Undue experimentation would have to be undertaken to make or use the invention based upon the content of the disclosure in view of the Specification as filed.). 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. (MPEP §2164.01(a) citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 6, Applicant recites “pressure sensors at user devices” which is indefinite as it is unclear whether the pressure sensors are co-located with the user devices or are incorporated into said devices.  
As per claim 12, Applicant recites “the indicated point of interest is a pick-up location” which is unclear as to whether it is related to each of the three alternative recitations or only “a combination of the shortest distance to the indicated point of interest and the shortest estimated time of arrival at the indicated point of interest”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“detecting [] a level of the multilevel roadway at the point of interest”
This limitation is akin to a Mental Process as the process of parsing a request for a piece of data which is essentially the same as a human mind performing an observation or evaluation of data. 
“generating a route including the point of interest at the detected level”
This limitation is akin to a Mental Process as the claimed process is essentially the same as a human mind performing an evaluation or casting judgement. 
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical Application. 
The Applicant has recited a claim in which a method parses a request to determine a particular piece of data which is then utilized to generate a route.  The data generated in the form of a route is then preseted to a devise, essentially transmitting the abstract idea to a device.  The claim as presented does not satisfy any of the relevant considerations for determining whether additional elements integrate the judicial exception into a practical application.  See MPEP § 2106.04 (d)(i).   The additional elements in the claim do not integrate the recited exception into a practical application.  As such, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“receiving a request [] the request including the point of interest”
Further, receiving or transmitting data over a network has been recognized as well-understood, routine, conventional activity in particular fields.  See, MPEP § 2106.05(d) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Further citations herein omitted.
“networked system”, “user devices”, “hardware processor”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.)
  “causing presentation of the route on one or more user devices”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see MPEP 2106.05(g)) and a request for general data gathering (see MPEP 2106.05(I)(A)).   
 This claim is directed to the judicial exception as described supra.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 2-12 do not add further limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.
Claims 13 is rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a system, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“detecting [] a level of the multilevel roadway at the point of interest”
This limitation is akin to a Mental Process as the process of parsing a request for a piece of data which is essentially the same as a human mind performing an observation or evaluation of data. 
“generating a route including the point of interest at the detected level”
This limitation is akin to a Mental Process as the claimed process is essentially the same as a human mind performing an evaluation or casting judgement. 
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical Application. 
The Applicant has recited a claim in which a method parses a request to determine a particular piece of data which is then utilized to generate a route.  The data generated in the form of a route is then preseted to a devise, essentially transmitting the abstract idea to a device.  The claim as presented does not satisfy any of the relevant considerations for determining whether additional elements integrate the judicial exception into a practical application.  See MPEP § 2106.04 (d)(i).   The additional elements in the claim do not integrate the recited exception into a practical application.  As such, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“receiving a request [] the request including the point of interest”
Further, receiving or transmitting data over a network has been recognized as well-understood, routine, conventional activity in particular fields.  See, MPEP § 2106.05(d) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Further citations herein omitted.
“networked system”, “user devices”, “hardware processors”, “storage device”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.)
  “causing presentation of the route on one or more user devices”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see MPEP 2106.05(g)) and a request for general data gathering (see MPEP 2106.05(I)(A)).   
 This claim is directed to the judicial exception as described supra.
Conclusion:  Claim 13 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 14-19 do not add further limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.
Claims 20 is rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a machine storage medium storing instruction, the claim is NOT directed to a statutory category as this may encompass transitory media which does not constitute statutory subject matter.  (see MPEP 2106.03).


Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musk (US 2020/0257317).

As per claim 1, Musk teaches a method for managing routing involving a point of interest associated with a plurality of levels of a multilevel roadway, the method comprising: 

receiving a request ([0017] “a destination is received”), at a networked system ([0017] “from a mobile application on a smartphone device” also [0074] “remote interface component 751” 751, Fig. 7 ), 

the request including the point of interest ([0017] “a destination is received” “target destination”); 

in response to receiving the request, detecting, using a hardware processor of the networked system, a level of the multilevel roadway at the point of interest ([0033] “the destination includes an altitude and/or time” also [0037] a region with multiple drivable paths at different altitudes, such as a multi-floor parking structure, an overpass, etc.”); 

based on the detected level of the multilevel roadway at the point of interest, generating a route including the point of interest at the detected level ([0031] “path planner is used to determine a route for the vehicle” “certain drivable areas, such as multi-level parking garages, bridges, etc., have multiple drivable planes”); and 

causing presentation of the route on one or more user devices ([0094] “the selected path is displayed on the user interface”). While Musk does teach each of the elements of as cited supra, the reference utilizes language denoting that some features are found in “some embodiments”  (See, e.g., [0037]) the reference indicates that the “disclosed embodiments are illustrative and not restrictive” ([0101]).  Accordingly, it would have been obvious to modify Musk as combining prior art elements according to known methods to yield predictable results of creating a system for navigating a vehicle through a three dimensional environment without creating any new or unexpected results.

As per claim 2, Musk teaches the method of claim 1, wherein the detecting the level of the multilevel roadway at the point of interest comprises causing presentation of a user interface on a user device that requests a user of the user device to indicate the level ([0019] “the destination is determined by fulfilling a query” “a user may request, for example using a GUI, voice, or another query type, his or her vehicle to arrive at a specified [destination]” [0028] “a destination location is received” “altitude is provided as well” “an altitude associated with a particular floor of a parking garage is provided” also [0092 “allow the user to select different altitudes, such as different levels in a parking garage”).  

As per claim 3, Musk teaches the method of claim 1, wherein the detecting the level of the multilevel roadway at the point of interest comprises: 

analyzing device data from the one or more user devices to derive a height parameter at the point of interest ([0033] “in the event a user selects a “find me” feature, the destination is updated to follow the location of the user” also Abstract “using sensor data “a destination is received” “a geographical location is received” “the destination includes an altitude” also [0028] the destination location is provided from a user via a smart phone” “an altitude associated with a particular floor of parking garage is provided”); 

accessing a database for a plurality of points of interest ([0037] “a region with multiple drivable paths at different altitudes, such as multi-floor parking structure, an overpass, etc., can be represented by a three-dimensional occupancy grid.”); 

comparing the derived height parameter to height parameters for different levels at the point of interest ([0017] in a parking garage, the location includes an altitude component to distinguish between different floors of a multi-floor parking garage”); and 

based on the comparing, identifying the level of the multilevel roadway ([0017] “altitude component to distinguish between different floors of a multi-floor parking garage”).  

As per claim 13, Applicant claims a system having essentially the same limitations as claim 1 rejected supra.  Accordingly, the rationale provided supra is applied instantly mutatis mutandis. 

As per claim 14, Applicant claims a system having essentially the same limitations as claim 3 rejected supra.  Accordingly, the rationale provided supra is applied instantly mutatis mutandis. 

As per claim 20, Applicant claims a machine having essentially the same limitations as claim 1 rejected supra.  Accordingly, the rationale provided supra is applied instantly mutatis mutandis. 





Claim(s) 4-5, 9, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musk as applied to claims 1 and 13 above (“Musk”), and further in view of Zhang (US 2020/0191591).

As per claim 4, Musk teaches the method of claim 1.  Musk does not explicitly disclose aggregating trip data received from user devices, the trip data including location information and an attribute detected for each point of interest;  analyzing the location information and the detected attribute to determine a height parameter for each point of interest, the height parameter indicating a level of roadway for each point of interest; associating the height parameter with each corresponding point of interest; and 
storing the association to a database. 

However, in a related invention, Zhang teaches:

aggregating trip data received from user devices, the trip data including location information and an attribute detected for each point of interest ([0031] “The gathering of large quantities of crowd-sourced data may facilitate the accurate modeling and mapping of an environment, whether it is a road segment, a road sign or the interior of a multi-level parking structure.”);  

analyzing the location information and the detected attribute to determine a height parameter for each point of interest, the height parameter indicating a level of roadway for each point of interest ([0037] “According to the example embodiment described below with the vehicle data being from motorized vehicles traveling along roadways, the vehicle data may include, without limitation, location data, (e.g. a latitudinal, longitudinal position, and/or height, GNSS coordinates, proximity readings associated with a radio frequency identification (RFID) tag, or the like)”); 

associating the height parameter with each corresponding point of interest (id implicit that the information is associated with the point for which it is recorded); and 

storing the association to a database ([0030] “the mapping platform [] may store node data, road segment data or link data, point of interest (POI) data, [] or the like” and [0038] “.  

It would have been obvious to modify Musk with aggregating trip data received from user devices, the trip data including location information and an attribute detected for each point of interest;  analyzing the location information and the detected attribute to determine a height parameter for each point of interest, the height parameter indicating a level of roadway for each point of interest; associating the height parameter with each corresponding point of interest; and storing the association to a database to combine prior art elements according to known methods to yield predictable results.

As per claim 5, Musk teaches the method of claim 4.  Musk does not explicitly disclose the attribute comprises an altitude reading for each point of interest; and the analyzing the location information and detected attribute comprises parsing the altitude reading to identify an altitude for each points of interest, the height parameter being the altitude.  

However, in a related invention, Zhang teaches that:

the attribute comprises an altitude reading for each point of interest ([0037] “height”); and 

the analyzing the location information and detected attribute comprises parsing the altitude reading to identify an altitude for each points of interest, the height parameter being the altitude ([0037] “According to the example embodiment described below with the vehicle data being from motorized vehicles traveling along roadways, the vehicle data may include, without limitation, location data, (e.g. a latitudinal, longitudinal position, and/or height, GNSS coordinates, proximity readings associated with a radio frequency identification (RFID) tag, or the like).  

It would have been obvious to modify Musk with the attribute comprises an altitude reading for each point of interest; and the analyzing the location information and detected attribute comprises parsing the altitude reading to identify an altitude for each points of interest, the height parameter being the altitude to combine prior art elements according to known methods to yield predictable results.


As per claim 9, Musk teaches the method of claim 1.  Musk does not explicitly disclose

aggregating trip data received from user devices, the trip data including location information and a heading of each vehicle associated with the trip data; 

analyzing the location information and the heading to determine a direction associated with a particular point of interest; 

associating the heading with a height parameter for a level at the particular point of interest; and 

storing the association to a database.  

In a related invention, Zhang teaches aggregating trip data received from user devices, the trip data including location information and a heading of each vehicle associated with the trip data ([0037] “data may include [] location data [] heading”); 

analyzing the location information and the heading to determine a direction associated with a particular point of interest ([0037] with respect to associating information with a location of a particular road sign); 

associating the heading with a height parameter for a level at the particular point of interest (id); and 

storing the association to a database ([0038] “storing the road sign observations”).  

It would have been obvious to modify Musk with aggregating trip data received from user devices, the trip data including location information and a heading of each vehicle associated with the trip data; analyzing the location information and the heading to determine a direction associated with a particular point of interest; associating the heading with a height parameter for a level at the particular point of interest; and storing the association to a database to combine prior art elements according to known methods to yield predictable results.

As per claim 15, Applicant claims a system having essentially the same limitations as claim 4 rejected supra.  Accordingly, the rationale provided supra is applied instantly mutatis mutandis. 

As per claim 17, Applicant claims a machine having essentially the same limitations as claim 9 rejected supra.  Accordingly, the rationale provided supra is applied instantly mutatis mutandis. 




Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musk and Zhang as applied to claim 4 above (“Musk”), and further in view of Yumoto US 2009/0286556) 

As per claim 6, Musk teaches the method of claim 4.  Musk does not explicitly disclose that the detected attribute comprises a pressure reading for each point of interest, the pressure reading being detected by pressure sensors at user devices providing the trip data; and 

the analyzing the location information and detected attribute comprises analyzing the pressure reading to determine a pressure or elevation for each points of interest, the height parameter being the elevation.  


However, in a related invention, Yumoto teaches the utilization of atmospheric pressure

that the detected attribute comprises a pressure reading for each point of interest, the pressure reading being detected by pressure sensors at user devices providing the trip data ([0070] “pecifically, the elevation calculation means 115 obtains the atmospheric pressure measurement value obtained by the pressure sensor 16, uses the atmospheric pressure measurement value to calculate the altitude of the present position, and records the altitude of the present position in the data memory 15”); and 

the analyzing the location information and detected attribute comprises analyzing the pressure reading to determine a pressure or elevation for each points of interest, the height parameter being the elevation (“pecifically, the elevation calculation means 115 obtains the atmospheric pressure measurement value obtained by the pressure sensor 16, uses the atmospheric pressure measurement value to calculate the altitude of the present position, and records the altitude of the present position in the data memory 15”).  

It would have been obvious to modify Musk with a pressure reading for each point of interest, the pressure reading being detected by pressure sensors at user devices providing the trip data; and the analyzing the location information and detected attribute comprises analyzing the pressure reading to determine a pressure or elevation for each points of interest, the height parameter being the elevation to combine prior art elements according to known methods to yield predictable results.



As per claim 7, Musk teaches the method of claim 4.  Musk does not explicitly disclose that the detected attribute comprises a Z-level of a point of interest, the Z-level being a numeric indicator of a level in relative vertical relation to ground at the point of interest.  

However, in a related invention, Yumoto teaches that the attribute is a height which is implicitly a z-level datum for a point of interest wherein such level is relative to a reference point ([0017]).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 8, the closest available prior art does not teach or disclose:  “aggregating trip data received from user devices, the trip data including location information and an attribute detected for each point of interest of a plurality of points of interest; using the location information and detected attribute to determine edge geometry of segments of roadways at each point of interest;  associating the edge geometry for a particular point of interest with a height parameter for a level at the particular point of interest; and storing the association to a database.” 
As per claim 10, the closest available prior art does not teach or disclose: “generating a three-dimensional geofence relative to a toll location detected along the route; detecting a direction that a vehicle will traverse the route; based on the direction of the vehicle, determining a level based on a height parameter associated with a segment of roadway of the route; and based on the level, determining whether to apply a toll to a cost associated with the route.  
As per claim 11, the closest available prior art does not teach or disclose:  “determining a service provider to provide a transportation service associated with the request, the determining comprising: receiving location information including a detected attribute from devices of a plurality of potential service providers; using the location information and detected attribute from the devices of the plurality of potential service providers, determining a height parameter associated with each of the plurality of potential service providers, the height parameter indicating a level of roadway each of the potential service providers are located; and  using the level of the roadway, selecting a service provider from the plurality of potential service provider that satisfies a predetermined threshold.”
As per claim 12, the closest available prior art does not teach or disclose:  “wherein the predetermined threshold comprises: a shortest distance to the indicated point of interest; a shortest estimated time of arrival at the indicated point of interest; or a combination of the shortest distance to the indicated point of interest and the shortest estimated time of arrival at the indicated point of interest, wherein the indicated point of interest is a pick-up location.  “
As per claim 16, the closest available prior art does not teach or disclose: “aggregating trip data received from user devices, the trip data including location information and an attribute detected for each point of interest of a plurality of points of interest; sing the location information and detected attribute to determine edge geometry of segments of roadways at the points of interests; associating the edge geometry for a particular point of interest with a height parameter for a level at the particular point of interest; and storing the association to a database.”
As per claim 18, the closest available prior art does not teach or disclose:  “the operations further comprise determining a service provider to provide a transportation service associated with the request, the determining comprising:  receiving location information including a detected attribute from devices of a plurality of potential service providers; using the location information and detected attribute from the devices of the plurality of potential service providers, determining a height parameter associated with each of the plurality of potential service providers, the height parameter indicating a level of roadway each of the potential service providers are located; and using the level of the roadway, selecting a service provider from the plurality of potential service provider that satisfies a predetermined threshold.”
As per claim 19, the closest available prior art does not teach or disclose: “the operations further comprise using a combination of at least stored level of roadway data from a database, a detected level of a vehicle, and pressure data to perform continuous roadway map-matching estimations and real-time tracking of a driver of the vehicle.”


As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The Examiner emphasizes that the claims are analyzed as a whole and this statement of reasons for allowance should not be construed as indicating that particular limitations by themselves would be allowable.  Additionally, it must be noted that amendments to any of the pending claims including those intended to remedy the rejections supra may alter the scope of the claims which have had subject matter indicated as allowable.  As such, future amendments may alter the scope and nature if the subject matter and thus the interpretation of it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663